Fourth Court of Appeals
                                       San Antonio, Texas

                                             JUDGMENT
                                          No. 04-19-00898-CR

                                          Adrian Justino SOTO,
                                                Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                    From the 290th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018CR4647
                            Honorable Jennifer Pena, Judge Presiding 1

            BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s judgment of conviction
is AFFIRMED.

        SIGNED May 26, 2021.


                                                      _____________________________
                                                      Luz Elena D. Chapa, Justice




1
 The Honorable Sid Harle, Presiding Judge of the Fourth Administrative Judicial Region, heard and ruled on the
motion to suppress. The Honorable Jennifer Pena presided over the plea proceedings and signed the judgment.